 

Adamis Pharmaceuticals Corporation 8-K [admp-8k_081817.htm]

 

Exhibit 10.1

 

August 18, 2017

 

[Name]

[Address]

 

 

 

  RE: Reset Offer of Common Stock Purchase Warrants

 

To Whom It May Concern:

Adamis Pharmaceuticals Corporation (the “Company”) is pleased to offer to you
the opportunity to reprice the exercise of all of the Common Stock purchase
warrants set forth on Annex I attached hereto (the “Reprice Warrants”) currently
held by you (the “Holder”). Certain of the Reprice Warrants (the “2014 Reprice
Warrants”) were issued pursuant to the Purchase Agreement dated as of August 19,
2014 (the “2014 Agreement”), and certain of the Reprice Warrants (the
“2016 Reprice Warrants”) were issued pursuant to the Purchase Agreement dated
July 11, 2016 (the “2016 Agreement” and together with the 2014 Agreement, the
“Purchase Agreements”), entered into by and among the Company and the
signatories thereto. The resale of the shares acquired upon exercise of the
Reprice Warrants (“Warrant Shares”) has been registered pursuant to a
registration statement on Form S-3 (File No. 333-199454), and a registration
statement on Form S-3 (File No. 333-212880) (collectively, the “Registration
Statements”). The Registration Statements are currently effective and, upon
exercise of the Reprice Warrants pursuant to this letter agreement, will be
effective for the resale of the Warrant Shares. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the 2014 Agreement or the
2016 Agreement (as applicable).

In consideration for exercising in full all of the Reprice Warrants held by you
(the “Warrant Exercise”), the Company hereby offers you a reduced exercise price
of the 2014 Reprice Warrants to $3.20, and a reduced exercise price of the 2016
Reprice Warrants to $2.70 per share. Notwithstanding anything herein to the
contrary, in the event that the Warrant Exercise would otherwise cause the
Holder to exceed the beneficial ownership limitations (“Beneficial Ownership
Limitation”) in the Reprice Warrants, the Company shall only issue such number
of Warrant Shares to the Holder (as instructed in writing by Holder) that would
not cause such Holder to exceed the maximum number of Warrant Shares permitted
thereunder with the balance to be held in abeyance until the balance (or portion
thereof) may be issued in compliance with such limitations. Holder shall provide
written notice to the Company promptly when any additional Warrant Shares may be
issued in compliance with the Beneficial Ownership Limitation. The balance of
the Warrant Shares shall promptly be issued when Holder provides notice that
Holder holds less than the Beneficial Ownership Limitation.

Expressly subject to the paragraph immediately following this paragraph below,
Holder may accept this offer by signing this letter below, with such acceptance
constituting Holder’s exercise in full of the Reprice Warrants for an aggregate
exercise price as set forth on the Holder’s signature page hereto (the “Warrants
Exercise Price”) on or before 8:00 a.m. (New York City time) on August 21, 2017.

Additionally, the Company agrees to the representations, warranties and
covenants set forth on Annex A attached hereto.

From the date hereof until five Trading Days after the date hereof (“Standstill
Period”), neither the Company nor any Subsidiary shall issue, enter into any
agreement to issue or announce the issuance or proposed issuance of any shares
of Common Stock or Common Stock Equivalents; provided, however, that this
prohibition shall not apply to the Company’s issuance of securities upon the
exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock, or other similar
rights, issued and outstanding on the date of this letter agreement, provided
that such outstanding securities have not been amended since the date of this
letter agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities (other
than any amendment pursuant to an Other Warrant Exercise Agreement). The Company
agrees that it will not amend any issued and outstanding option or warrant
during the Standstill Period other than warrants issued under the Purchase
Agreements.

 

 

 

[Name]
August 18, 2017

Page 2

 

 

If this offer is accepted on or before 8:00 a.m. (New York City time) on
August 21, 2017, then on or before 9:00 a.m. (New York City time) on August 21,
2017, the Company shall file a Current Report on Form 8-K with the Securities
and Exchange Commission disclosing all material terms of the transactions
contemplated hereunder. The Company shall also file prospectus supplements to
the Registration Statements disclosing the reduced exercise price of the Reprice
Warrants within 48 hours. The Company represents, warrants and covenants that,
upon acceptance of this offer, the shares underlying the Reprice Warrants shall
be issued as provided in the Purchase Agreements and in the Reprice Warrants and
all of the Warrant Shares shall be delivered electronically through the
Depository Trust Company within the time periods specified therein after the
date the Company receives the Warrants Exercise Price for the exercised Reprice
Warrants (or, with respect to shares that would otherwise be in excess of the
Beneficial Ownership Limitation, within two business days of the date the
Company is notified by Holder that its ownership is less than the Beneficial
Ownership Limitation). Holder agrees to comply with all applicable securities
laws concerning any resale of the Warrant Shares. The terms of the Reprice
Warrants, including, but not limited to, the obligations to deliver the Warrant
Shares, shall otherwise remain in effect as if the acceptance of this offer were
a formal Notice of Exercise (including, but not limited to, any liquidated
damages and compensation in the event of late delivery of the Warrant Shares).

The Company acknowledges and agrees that the obligations of the Holders under
this letter agreement are several and not joint with the obligations of any
other holder of warrants of the Company issued pursuant to the Purchase
Agreements (each, an “Other Holder”) under any other agreement related to the
exercise of such warrants (“Other Warrant Exercise Agreement”), and the Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holder or under any such Other Warrant Exercise Agreement. Nothing
contained in this letter agreement, and no action taken by the Holders pursuant
hereto, shall be deemed to constitute the Holders and the Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders and the Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this letter agreement and the Company acknowledges
that the Holders and the Other Holders are not acting in concert or as a group
with respect to such obligations or the transactions contemplated by this letter
agreement or any Other Warrant Exercise Agreement. The Company and the Holders
confirm that the Holders have independently participated in the negotiation of
the transactions contemplated hereby with the advice of its own counsel and
advisors. The Holders shall be entitled to independently protect and enforce
their rights, including, without limitation, the rights arising out of this
letter agreement, and it shall not be necessary for any Other Holder to be
joined as an additional party in any proceeding for such purpose.

***************

[signature pages follow]

 

 

 

[Name]
August 18, 2017

Page 3

 

 

To accept this offer, Holder must counter execute this letter agreement and
return the fully executed agreement to the Company on or before 8:00 am (New
York City time) on August 21, 2017.

Please do not hesitate to call me if you have any questions.

  Sincerely yours,       ADAMIS PHARMACEUTICALS CORPORATION               By:  
  Name: Dennis J. Carlo   Title: Chief Executive Officer

  

 

[Holder signature page follows]

 

 

 

[Name]
August 18, 2017

Page 4

 

 

Accepted and Agreed to:

Name of Holder:    

 

Signature of Authorized Signatory of Holder:    

 

Name of Authorized Signatory:    

 

Title of Authorized Signatory:    

 

Repriced Warrant Shares:    

 

Aggregate Exercise Price:  $  

 

Repriced Warrant Shares issued on date hereof:    

 

 

DTC Instructions:    

 

 

 

[signature page to ADMP Letter Agreement] 

 

 

Annex A

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the Holder:

(a)                 Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this letter agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.

(b)                No Conflicts. The execution, delivery and performance of this
letter agreement by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien or encumbrance upon any of
the properties or assets of the Company in connection with, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other material instrument (evidencing Company debt or
otherwise) or other material understanding to which such Company is a party or
by which any property or asset of the Company is bound or affected; or (iii)
subject to such filings that may be required pursuant to applicable federal or
state securities laws or rules of any stock exchange on which the Common Stock
is traded, which the Company undertakes to file within the applicable time
periods, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected, except, in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect (as defined in the Purchase Agreement). 

 

 

Annex I

Reprice Warrants

 

Investor Issue Date Exercise Price Warrant Shares        

 



 

 